LEVIN H. CAMPBELL, Circuit Judge
(dissenting).
As the court points out, the pendency of serious criminal charges against him could complicate appellee’s defense at the University’s disciplinary hearing, perhaps making the presence of counsel more valuable to him than in the ordinary disciplinary proceeding. Confronted with a similar situation involving prison disciplinary proceedings against convicts facing possible criminal charges arising out of the same incident, this court once held that the potential for self-incrimination required the presence of counsel to assist those convicts. Palmigiano v. Baxter, 487 F.2d 1280 (1st Cir. 1973), vacated and remanded, 418 U.S. 908, 94 S.Ct. 3200, 41 L.Ed.2d 1155 (1974), reaffirmed, 510 F.2d 534 (1st Cir. 1974). The Supreme Court disagreed, ruling
“[n]either Miranda [v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966)], nor Mathis [v. United States, 391 U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d 381 (1968)], has any substantial bearing on the question whether counsel must be provided at ‘[p]rison disciplinary hearings [which] are not part of a criminal prosecution.’ Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). The Court has never held, and we decline to do so now, that the requirements of those cases must be met to render pretrial statements admissible in other than criminal cases.”
Baxter v. Palmigiano, 425 U.S. 308, 315, 96 S.Ct. 1551, 1556, 47 L.Ed.2d 810 (1976). After Palmigiano, I think we must accept that the pendency of criminal charges is irrelevant to the question of whether the due process clause allows a person to insist upon having counsel present at a separate civil proceeding involving similar facts. Although the Supreme Court’s decision in Palmigiano drew upon its earlier ruling in Wolff v. McDonnell, another prisoner case, I do not see how its rationale can be meaningfully limited to prison disciplinary proceedings only. All the key factors present here were present there.* Because I believe that Palmigiano applies here, and also because like my brothers I am not prepared to rule that due process requires the presence of retained counsel at all or most student disciplinary proceedings, I am unable to join the opinion of the court.
Not only does the court’s decision run counter to the most directly applicable Supreme Court precedent, but I fear that it opens the door to a claim of right to counsel in almost all student disciplinary proceedings. Although the court stresses this case “will set a precedent only for a truly unusual situation,” ante at 106. I do not see how the right recognized here can be so easily confined. Most conduct of a serious enough nature to merit disciplinary action will involve at least colorable misdemeanors, if not felonies, and a student very well might contend that the fact that criminal charges may be brought, even if they are not pending, requires the presence of counsel at his hearing. Furthermore, I believe most of the benefits of the passive assistance of counsel, the only right involved in the court’s decision, can be realized through consultations between the student and his counsel before the proceeding begins or perhaps by periodic consultations outside the *108room while the hearing is in progress. For these reasons, I respectfully dissent.

 Although, as my brothers note, no actual charges had been filed against Palmigiano, he had been advised that charges might be filed and the Supreme Court did not rely on the absence of actual charges in discussing his right to counsel, but rather relied on the broader principle referred to above. The court referred to the fact that no charges were pending only in its discussion of Palmigiano’s privilege against self-incrimination.